         Case 1:19-cv-03377-LAP Document 327
                                         326 Filed 08/02/21
                                                   07/30/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIRGINIA L. GIUFFRE,

                            Plaintiff,

               v.                                         No. 19 Civ. 3377 (LAP)

 ALAN DERSHOWITZ,

                            Defendant.


 ALAN DERSHOWITZ,

                 Counterclaim Plaintiff,

               v.

 VIRGINIA L. GIUFFRE,

                 Counterclaim Defendant.


                    ADDENDUM TO AGREED PROTECTIVE ORDER

       THIS MATTER comes before the Court pursuant to a joint motion by Defendant Alan

Dershowitz, Plaintiff Virginia L. Giuffre, and non-party President and Fellows of Harvard College

(“Harvard”) for an Addendum to the Agreed Protective Order entered on December 21, 2020 (Dkt.

No. 227) (“Protective Order”) relating to documents that may be produced pursuant to subpoena

by Harvard that may contain confidential, privileged, and/or protected information.

       IT IS, THEREFORE, ORDERED, with the consent of the parties, that an Addendum to the

Protective Order be entered for the purposes of assuring the confidentiality of the information that

may be produced in this litigation by Harvard as follows:
         Case 1:19-cv-03377-LAP Document 327
                                         326 Filed 08/02/21
                                                   07/30/21 Page 2 of 3




       1.      The Protective Order will govern any production of documents or information by

Harvard in this matter, and Harvard and the parties shall be bound by the Protective Order’s

provisions with respect to Harvard’s production(s).

       2.      Counsel for Harvard may designate any document or information produced by

Harvard, in whole or in part, as Confidential for purposes of the Protective Order, if counsel

determines, in good faith, that such designation is necessary to protect the interests of Harvard in

information that is proprietary, a trade secret, private, protected, or otherwise sensitive non-public

information of Harvard, its employees, and its students, including but not limited to information

protected under the Family Educational Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g.

       3.      Pursuant to Federal Rule of Evidence 502, the production by Harvard of privileged

or work product protected documents or communications, electronically stored information

(“ESI”) or any other information, whether inadvertent or otherwise, shall not constitute a waiver

of the privilege or protection from discovery in this case or in any other federal or state

proceedings. This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d).

       4.      Nothing contained in the Protective Order or this Addendum is intended to or shall

serve to limit Harvard’s right to conduct a review of documents, ESI or other information

(including metadata) for relevance, responsiveness, redaction, and/or segregation of privileged

and/or protected information before production.




                                                  2
        Case 1:19-cv-03377-LAP Document 327
                                        326 Filed 08/02/21
                                                  07/30/21 Page 3 of 3




Date: July 30, 2021

For Plaintiff:                                 For Defendant:

s/ Haley N. Proctor                            s/ Kristine C. Oren
Charles J. Cooper*                             Howard M. Cooper*
Michael W. Kirk                                Christian G. Kiely*
Nicole J. Moss*                                Kristine C. Oren*
Haley N. Proctor*                              TODD & WELD LLP
COOPER & KIRK PLLC                             One Federal Street, 27th Fl.
1523 New Hampshire Ave. NW                     Boston, MA 02110
Washington, D.C. 20036                         (617) 720-2626
(202) 220-9600                                 hcooper@toddweld.com
ccooper@cooperkirk.com                         ckiely@toddweld.com
mkirk@cooperkirk.com                           koren@toddweld.com
nmoss@cooperkirk.com                           *Admitted PHV
hproctor@cooperkirk.com
*Admitted PHV                                  Arthur L. Aidala
Attorneys for Plaintiff Virginia Giuffre       Imran H. Ansari
                                               AIDALA, BERTUNA & KAMINS, P.C.
                                               546 Fifth Avenue, 6th Floor
                                               New York, NY 10036
                                               (212) 486-0011
                                               iansari@aidalalaw.com
                                               aidalesq@aidalalaw.com
                                               Attorneys for Defendant Alan Dershowitz


For Non-Party President and Fellows of
Harvard College:

s/ Andrew W. Schilling
Andrew W. Schilling
BUCKLEY LLP
1333 Avenue of the Americas, Suite 3100
New York, NY 10036
(212) 600-2400
aschilling@buckleyfirm.com
Attorneys for Non-Party President and
Fellows of Harvard College
                                                         SO ORDERED:

                                                         ___________________________      8/02/2021
                                                         Hon. Loretta A. Preska
                                                         Senior United States District Judge


                                           3
